Citation Nr: 1519407	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from February 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a videoconference hearing in February 2015.  A transcript of the hearing is of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

PTSD

At his February 2015 hearing the Veteran asserted that he did not tell a lot of details about his PTSD to the examiner at his VA examination in January 2010 because he was being "macho."  He also asserted that his PTSD has worsened since that examination.  A more thorough, contemporaneous examination for the Veteran's PTSD is therefore warranted.  





Tinnitus

The Veteran submitted a March 2015 opinion letter by a private audiologist causally linking the Veteran's current tinnitus to noise exposure from artillery fire in service in Vietnam.  

The Veteran was previously afforded a VA examination in September 2011 addressing hearing loss and tinnitus.  The VA examiner found "non-organic" "or at least non-audiologic" components to the Veteran's tinnitus, including tinnitus described by the Veteran which was inconsistent with the VA examiner's professional knowledge of characteristic symptoms of tinnitus.  The examiner also found with regard to tested hearing loss that the Veteran demonstrated "exaggeratedly poor audiometric thresholds" which, "were inconsistent with observed and tested communication abilities and objective findings through otoacoustic emissions." Therefore, the examiner concluded that she could not provide opinions about the Veteran's claimed hearing loss or tinnitus without resorting to speculation.  

Thus, the Veteran's presentations at the September 2011 examination substantially call into question his credibility with regard to his self-reported history of tinnitus.  

At that September 2011 examination the Veteran reported that he was a police officer beginning shortly after service and continuing for the next 13 years, and that during this work he fired a weapon twice-monthly at a firing range without use of hearing protection.  In an October 2011 written submission the Veteran sought to discount his self-reported history at the September 2011 examination, contending that it was not true that he failed to use hearing protection during his use of firearms at a firing range during his employment as a police officer.  (He also then provided a facially implausible assertion that while in Vietnam he was in an artillery unit that "fired cannons, twenty-four hours a day."  Such implausible assertions also detract from the Veteran's credibility.)


The private audiologist in her March 2015 report stated that the Veteran provided a history of tinnitus for the past 35 years, which would place the onset of tinnitus to approximately 1980, or approximately 14 years after his 1966 service separation and after his police officer career, so that the tinnitus may have resulted from exposure to firearms noise as a police officer following service.  The Veteran sought to change this account at his hearing before the undersigned, testifying that his tinnitus began in service rather than 35 years ago. (See hearing transcript, p. 49.)  

Thus, the Veteran has changed his narratives as to when his tinnitus began and whether he used hearing protection on the firing range during his twice-monthly firearm practice as a police officer.  The private audiologist provided no indication in her March 2015 opinion letter that she considered or had any knowledge of the Veteran's post-service career as a police officer and associated regular firearm practice.  Hence, her opinion appears to be based on an inaccurate factual premise.  However, in light of her opinion, the Board has determined that the Veteran should be afforded another VA examination to determine the etiology of his tinnitus.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.  

2.  Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the current nature and severity of his PTSD.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Ensure that the examiner provides all information required for rating purposes.  To the extent feasible, the examiner should differentiate impairment associated with his ongoing alcohol abuse from any impairment due to his service-connected PTSD.  
The rationale for all opinions expressed must also be provided.

3.  The Veteran should also be provided a VA examination by an appropriate health care professional to determine the etiology of his tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the tinnitus is etiologically related to service.  For purposes of the opinion, the examiner should not accept the Veteran's statement that the tinnitus began in service as truthful.  Instead, the examiner should assume that the tinnitus began more than 10 years following the Veteran's discharge from service.  The examiner should also assume that the Veteran had some post-service noise exposure in connection with his employment as a police officer.  

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any other indicated development.

5.  Then, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




